         Case 1:20-cv-00698-KRS Document 20 Filed 04/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JONATHAN PAUL NEALY,

                      Plaintiff,

v.                                                                  Civ. No. 20-698 KRS

ANDREW SAUL,
Commissioner of the Social Security Administration,

                      Defendant.

      ORDER ON UNOPPOSED MOTION TO EXTEND BRIEFING DEADLINES

       THIS MATTER coming before the Court upon Plaintiff’s Unopposed Motion to Extend

Briefing Deadlines, it being stated that opposing counsel concurs in the granting of the Motion,

and the Court having read the Motion and being fully advised of the premises,

       IT IS THEREFORE ORDERED that Plaintiff is granted through May 10, 2021, to serve

his Motion to Reverse or Remand for a Rehearing with Supporting Memorandum.

       IT IS FURTHER ORDERED that Defendant is granted through July 9, 2021 to serve his

Response, and Plaintiff through July 23, 2021 to serve his reply.




                                             HONORABLE KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE

Submitted and Approved By:

/s/ Laura Joellen Johnson
Laura Joellen Johnson
MICHAEL ARMSTRONG LAW
Attorneys for Plaintiff
220 Adams St. SE, Suite B
Albuquerque, NM 87108
(505) 890-9056
(505) 266-5860 fax
        Case 1:20-cv-00698-KRS Document 20 Filed 04/27/21 Page 2 of 2




Email Approval on April 26, 2021
Manuel Lucero, AUSA
manny.lucero@usdoj.gov
United States Attorney's Office
District of New Mexico
P.O. Box 607
Albuquerque, NM 87103
(505) 224-1504
(505) 346-7205 fax




                                      2
